

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 59

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Brownback submitted

			 the following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Recognizing the 40th anniversary of the

		  White House Fellows Program.

	

	

		Whereas in 1964, John D. Gardner presented the idea of

			 selecting a handful of outstanding men and women to come to Washington to

			 participate as Fellows and learn the workings of the highest levels of the

			 Federal Government to learn about leadership as they observed the Nation’s

			 officials in action and met with these officials and other leaders of society,

			 thereby strengthening the Fellows’ abilities and desires to contribute to their

			 communities, their professions, and their country;

		Whereas President Lyndon B. Johnson established the

			 President’s Commission on White House Fellowships, through Executive Order

			 11183, to create a program that would select between 11 and 19 outstanding

			 young Americans every year and bring them to Washington for first hand,

			 high-level experience in the workings of the Federal Government, to establish

			 an era when the young men and women of America and their government belonged to

			 each other—belonged to each other in fact and in spirit;

		Whereas the White House Fellows Program has steadfastly

			 remained a nonpartisan program that has served 8 Presidents exceptionally

			 well;

		Whereas the nearly 600 White House Fellows that have

			 served, have established a legacy of leadership in every aspect of American

			 society that includes appointments as Cabinet officials and senior White House

			 staff, election to the House of Representatives, Senate, and State and local

			 Government, appointments to the Federal, State, and local judiciary,

			 appointments as United States Attorneys, leadership in many of the Nation’s

			 largest corporations and law firms, service as presidents of colleges and

			 universities, deans of our most distinguished graduate schools, officials in

			 nonprofit organizations, distinguished scholars and historians, and service as

			 senior leaders in every branch of the United States Armed Forces;

		Whereas this legacy of leadership is a national resource

			 that has been used by the Nation in major challenges including organizing

			 resettlement operations following the Vietnam War, assisting with the national

			 response to terrorist attacks, managing the aftermath of natural disasters such

			 as Hurricanes Katrina and Rita, and reforming and innovating in national and

			 international securities and capital markets;

		Whereas the nearly 600 White House Fellows have

			 characterized their post-Fellowship years with a lifetime commitment to public

			 service through continuing personal and professional renewal and association,

			 creating a Fellows community of mutual support for leadership at every level of

			 government and in every element of our national life; and

		Whereas September 1, 2005, marked the 40th anniversary of

			 the first class of White House Fellows to serve this Nation: Now, therefore, be

			 it

		

	

		That Congress—

			(1)recognizes the

			 40th anniversary of the White House Fellows program and commends the White

			 House Fellows for their continuing lifetime commitment to public

			 service;

			(2)acknowledges the

			 legacy of leadership provided by White House Fellows over the years in their

			 local communities, the Nation, and the world; and

			(3)expresses

			 appreciation and support for the continuing leadership of White House Fellows

			 in all aspects of our national life in the years ahead.

			

